COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Stephanie Zoanni v. Lamuel David Hogan

Appellate case number:    01-17-00394-CV

Trial court case number: 2010-34811

Trial court:              246th District Court of Harris County

        On May 1, 2018, this court dismissed the appeal for want of prosecution for failure to file
a brief. Appellant filed a motion for rehearing and tendered her brief. A response to the motion
for rehearing was requested, but none was filed.
       We GRANT appellant’s motion for rehearing, withdraw our opinion and judgment of
May 1, 2018, and reinstate the appeal on the active docket. Appellee’s brief is due within 30
days of the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Jennifer Caughey
                   Acting for the Court

Panel consists of Justices Bland, Lloyd, and Caughey.

Date: June 19, 2018